                            4:20-cv-04023-SLD-JEH # 10                   Page 1 of 15
                                                                                                                        E-FILED
                                                                                      Friday, 19 March, 2021 11:37:12 AM
                                                                                            Clerk, U.S. District Court, ILCD
                                   UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF ILLINOIS
                                       ROCK ISLAND DIVISION

    PHARMERICA MIDWEST, LLC d/b/a                          )
    PHARMERICA,                                            )
                                                           )
                   Plaintiff,                              )
                                                           )
    v.                                                     )         Case No. 4:20-cv-04023-SLD-JEH
                                                           )
    BRAVO CARE OF GALESBURG, INC.                          )
    d/b/a ROSEWOOD CARE CENTER OF                          )
    GALESBURG,                                             )
                                                           )
                   Defendant.                              )

                                                      ORDER

         Before the Court is Plaintiff PharMerica Midwest, LLC d/b/a PharMerica’s Motion for

Default Judgment, ECF No. 8. For the following reasons, the motion is GRANTED. Plaintiff is

awarded $122,631.46 in damages for unpaid invoices, $27,385.94 in prejudgment interest, post-

judgment interest accruing at the statutory rate prescribed by 28 U.S.C. § 1961, $71,999.00 in

damages for lost profits, $10,398.50 in attorney’s fees, and $509.99 in costs.

                                               BACKGROUND1

         Plaintiff entered into a Pharmacy Services Agreement (“PSA”) with Defendant Bravo

Care of Galesburg, Inc. d/b/a Rosewood Care Center of Galesburg, effective September 1, 2014,

for Plaintiff to provide pharmacy-related goods and services to the residents of a facility operated

and managed by Defendant (“the Facility”). Under the PSA, Plaintiff would be the exclusive

and preferred provider of pharmacy-related goods to Defendant. The PSA provided that




1
  The factual background is taken from the complaint, ECF No. 1, which the Court accepts as true because a default
judgment has been entered against Defendant. See Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc.,
722 F.2d 1319, 1323 (7th Cir. 1983) (“Upon default, the well-pleaded allegations of a complaint relating to liability
are taken as true.”).

                                                          1
                        4:20-cv-04023-SLD-JEH # 10              Page 2 of 15




Defendant was to pay the amount due for each month within ninety days of the statement date.

If payment was not made within the ninety-day period, interest would accrue at the lower of an

annualized rate of ten percent or the highest rate permitted by applicable law. If the operator of

the Facility was to change, Defendant was required to give Plaintiff thirty days’ advance notice

and pay all outstanding amounts before the change occurred.

        Either party had the option under the PSA to terminate the agreement for any reason by

providing the other party with written notice of non-renewal at least thirty days before the

expiration of the current term of the agreement. If no such notice was given, the PSA would

automatically renew for an additional one-year term. The initial term of the PSA ended on

August 31, 2016; it was then automatically renewed for successive one-year terms, most recently

on August 31, 2018. As such, the PSA was in effect through August 31, 2019.

        Defendant submitted orders to Plaintiff, which Plaintiff filled and delivered to

Defendant. Plaintiff submitted detailed written monthly invoices to Defendant for the orders.

Defendant did not object to or dispute the invoice charges. However, it failed to pay these

invoices as they became due and has continued to refuse to pay, despite Plaintiff’s demands for

payment.

        On March 26, 2019, Plaintiff received verbal notice that, effective April 1, 2019,

Defendant would be transferring operations of the Facility to Aperion Care Galesburg North,

LLC (“Aperion”). Aperion notified Plaintiff that it would not be using Plaintiff as the provider

of pharmacy-related goods and services for the Facility, effective April 15, 2019. Defendant did

not give Plaintiff the required thirty days’ notice of a transfer. It also failed to pay all

outstanding amounts prior to the change in operators, as required by the PSA. Because of




                                                   2
                            4:20-cv-04023-SLD-JEH # 10                   Page 3 of 15




Defendant’s failure to comply with the terms of the PSA, the PSA did not properly terminate and

remained in effect through August 31, 2019, the end of its current term.

         On February 11, 2020, Plaintiff filed suit for breach of contract. Compl., ECF No. 1.2

The complaint alleges that the PSA is a valid and binding agreement between Plaintiff and

Defendant, that Plaintiff performed all of its obligations under the PSA, and that Defendant

“materially breached the PSA . . . by failing to pay sums due and owing for the goods and

services provided, failing to provide [Plaintiff] with the requisite written notice of the operations

transfer to Aperion, and failing to maintain [Plaintiff] as the exclusive provider of pharmacy-

related goods and services to the Facility for the duration of the PSA.” Id. ¶¶ 36–38. Plaintiff

seeks compensatory damages; lost profits for the orders that would have been placed between

April 15, 2019 and August 31, 2019; “[t]he imposition of a constructive trust on sums received

by [Defendant] as Medicare reimbursement for pharmaceutical products and services provided

by [Plaintiff] and not paid for by Defendant[]”; prejudgment and post-judgment interest; and

Plaintiff’s costs, fees, and attorney’s fees. Id. at 8, ¶ 39.

         Defendant was served on February 17, 2020, see ECF No. 4, but failed to plead or

otherwise defend, so the Clerk entered Defendant’s default on March 27, 2020 at Plaintiff’s

request, see Mar. 27, 2020 Text Order. Plaintiff now seeks the entry of default judgment in the

amount of $122,631.46 in damages for unpaid invoices, $15,346.64 in prejudgment interest

through April 10, 2020, per diem interest in the amount of $35.10 for each day between April 10,

2020 and entry of judgment against Defendant, post-judgment interest from the date of judgment




2
 The Court has jurisdiction over this matter on the basis of diversity. See Compl. ¶¶ 2–4 (stating that the parties are
citizens of different states and alleging that the amount in controversy exceeds $75,000, exclusive of interest and
costs).

                                                           3
                        4:20-cv-04023-SLD-JEH # 10             Page 4 of 15




accruing at the applicable rate, $71,999 in damages for lost profits, $10,398.50 in attorney’s fees,

and $509.99 in costs. Mot. Default J. ¶ 7.

                                           DISCUSSION

   I.       Legal Standard

         A court may enter judgment against a defaulted party under Federal Rule of Civil

Procedure 55(b)(2). A default judgment establishes, as a matter of law, that a defendant is liable

to a plaintiff as to each cause of action alleged in the complaint. e360 Insight v. Spamhaus

Project, 500 F.3d 594, 602 (7th Cir. 2007). After default is entered, “the well-pleaded

allegations of a complaint relating to liability are taken as true.” Dundee Cement Co. v. Howard

Pipe & Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983). However, allegations as to

the amount of damages are not. Id. A court must conduct a hearing on damages unless “the

amount claimed is liquidated or capable of ascertainment from definite figures contained in the

documentary evidence or in detailed affidavits.” Id.

   II.      Analysis

         a. Liability

         The Court finds it appropriate to enter default judgment against Defendant under Rule

55(b)(2). Defendant is found liable as a matter of law for breaching the PSA by failing to pay

Plaintiff for the goods and services it provided, failing to provide Plaintiff with the requisite

written notice when operations of the Facility were transferred to Aperion, and failing to

maintain Plaintiff as the exclusive provider of pharmacy-related goods and services to the

Facility for the duration of the PSA, as alleged in the complaint. See Compl. ¶ 38.




                                                  4
                       4:20-cv-04023-SLD-JEH # 10             Page 5 of 15




       b. Damages

       The Court finds it unnecessary to hold a hearing on damages because Plaintiff has

requested specific amounts and has submitted documentary evidence and affidavits in support of

its requests. The amounts requested are “capable of ascertainment” from documentary evidence

or affidavits. See Dundee Cement, 722 F.2d at 1323. Thus, the only task remaining for the

Court is to determine whether the relief requested by Plaintiff is supported by the facts alleged in

the complaint and Plaintiff’s documentary evidence and affidavits. See e360 Insight, 500 F.3d at

602.

           i. Damages for Unpaid Invoices

       Plaintiff requests $122,631.46 in damages for unpaid invoices. Mot. Default J. ¶ 7(A).

In support of this request, Plaintiff provides a spreadsheet detailing the amounts of each unpaid

invoice, see Open Invoice List, Rodriguez Aff. Ex. B, ECF No. 9-3, and the affidavit of Michael

Rodriguez, the Director of Collections of Client Billing Services for Plaintiff, Rodriguez Aff.

¶ 2, Mot. Default J. Ex. 3, ECF No. 9-1. Rodriguez is the custodian of Plaintiff’s records for the

debt owed to it by Defendant, and he personally reviewed the documents in Plaintiff’s file and

the transaction histories relevant to Defendant’s debt prior to making the affidavit. Id. He

explains that the Open Invoice List is “[a]n accurate list of the remaining unpaid invoice amounts

due and owing by Defendant under the terms of the [PSA],” id. ¶ 12, declares that “Defendant

received those invoices,” id. ¶ 5, and swears that “[t]he prices on the invoices for the goods and

services provided by [Plaintiff] were in accordance with the [PSA] concerning pricing,” id. ¶ 6.

The Open Invoice List contains entries for thirteen invoices and displays the amounts of those

invoices and the amounts that remain due. The amounts due add up to a grand total of

$122,631.46, which is the amount Plaintiff seeks in damages for the unpaid invoices. Rodriguez



                                                 5
                             4:20-cv-04023-SLD-JEH # 10                     Page 6 of 15




also states in his affidavit that Defendant owes Plaintiff $122,631.46 in unpaid invoices.

Rodriguez Aff. ¶ 23.

         The Court is satisfied that the evidence before it supports an award of damages for the

unpaid invoices requested. Plaintiff is awarded $122,631.46 in damages for unpaid invoices.

         ii.       Prejudgment Interest

         In addition to damages for the unpaid invoices, Plaintiff asks the court for $15,346.64 in

prejudgment interest through April 10, 2020 and, additionally, per diem interest in the amount of

$35.10 for each day between April 10, 2020 and entry of judgment. Mot. Default J. ¶ 7(B). It

provides in support the Rodriguez affidavit and a spreadsheet showing calculations for the

interest that has accrued on each unpaid invoice, see Interest Calculation, Rodriguez Aff. Ex. C,

ECF No. 9-4. Also attached to the Rodriguez affidavit is a copy of the PSA, with confidential

information redacted. See PSA, Rodriguez Aff. Ex. A, ECF No. 9-2.

         The governing document in this case—the PSA—is a legally binding contract. In

Illinois, “the interpretation of a contract presents a question of law that is decided by the court.”3

Rickher v. Home Depot, Inc., 535 F.3d 661, 664 (7th Cir. 2008). A court’s principle task in

interpreting a contract is “to discern the parties’ intent from the contract language.” Buenz v.

Frontline Transp. Co., 882 N.E.2d 525, 528–29 (Ill. 2008). Where the words are “clear and

unambiguous, they must be given their plain, ordinary and popular meaning.” Thompson v.

Gordon, 948 N.E.2d 39, 47 (Ill. 2011).




3
  “[A] federal court sitting in diversity applies the substantive law of the state in which it is sitting,” Protective Life
Ins. Co. v. Hansen, 632 F.3d 388, 392 (7th Cir. 2011), and “[w]hen neither party raises a conflict of law issue in a
diversity case, the applicable law is that of the state in which the federal court sits,” RLI Ins. Co. v. Conseco, Inc.,
543 F.3d 384, 390 (7th Cir. 2008). Because this Court has diversity jurisdiction over this action and is sitting in
Illinois—and because Plaintiff has not provided any indication that it believes a different state’s law should apply—
Illinois law governs.

                                                             6
                             4:20-cv-04023-SLD-JEH # 10                      Page 7 of 15




         The PSA provides that Defendant “shall remit payment for Facility Charges to [Plaintiff]

within ninety (90) days of the statement date,” and that “[f]or any undisputed amount owed that

has not been paid within . . . ninety (90) days, interest will be charged on all outstanding amounts

and calculated at an annualized rate of ten (10%) percent or the highest rate permitted by

Applicable Law whichever is less from the due date until the outstanding amount and interest is

paid in full.” PSA § 6(D). The Interest Calculation spreadsheet lists out the amount due on each

invoice and the number of days each invoice was past due as of April 10, 2020, the day the

Motion for Default Judgment was filed. It also shows the interest rate per diem, calculated using

the annualized interest rate of ten percent, and then, for each invoice, uses the interest rate per

diem to calculate the accrued interest. Added together, the total amount of accrued interest as of

April 10, 2020 comes to $15,346.64. The spreadsheet also provides the per diem interest

accruing for each invoice, calculated using the total invoice amount due multiplied by the per

diem interest rate; added together, the invoices generate $35.10 per day in interest. Plaintiff

seeks this amount in interest for each day between April 10, 2020 and the date judgment is

entered. See Rodriguez Aff. ¶ 14.

         The terms of the PSA make clear that any invoices that have not been paid within ninety

days accrue interest at the lower of an annualized rate of ten percent or the highest rate permitted

by applicable law. The Court finds that the annualized rate of ten percent is the applicable

standard here.4 The Interest Calculation spreadsheet shows how Plaintiff calculated the amount


4
  In diversity suits, state law governs whether a party may receive an award of prejudgment interest. See Travelers
Ins. Co. v. Transp. Ins. Co., 846 F.2d 1048, 1053 (7th Cir. 1988) (“[S]tate law applies to an award of prejudgment
interest in diversity suits . . . .”). In Illinois, an express contract provision providing for interest at a specified rate
will allow a party to recover that amount; if no such provision exists, a party may receive prejudgment interest only
at the statutory rate. Premier Elec. Constr. Co. v. Am. Nat’l Bank of Chi., 658 N.E.2d 877, 888 (Ill. App. Ct. 1995)
(“Under Illinois law, absent an express contract provision allowing interest at a specific rate, a party is only entitled
to prejudgment interest at the statutory rate from the date payment is due to the date of entry of the judgment.”); cf.
Andersons, Inc. v. Walker, Nos. 08-CV-2083, 08-CV-2098, 2010 WL 2178569, at *2 (C.D. Ill. May 27, 2010)
(holding that the plaintiff could only recover prejudgment interest at the statutory rate because the personal

                                                              7
                             4:20-cv-04023-SLD-JEH # 10                    Page 8 of 15




of accrued interest for each invoice prior to April 10, 2020 and the amount of interest accruing

each day after that date. These amounts match what Plaintiff is requesting. The Court is

satisfied that the evidence supports an award of unpaid interest through April 10, 2020 in the

amount of $15,346.64 and $35.10 in interest each day between April 10, 2020 and the date of the

entry of judgment against Defendant ($12,039.30), which comes to a total of $27,385.94.

         iii.     Post-Judgment Interest

         Plaintiff also requests post-judgment interest from the date of judgment accruing at the

applicable rate. Mot. Default J. ¶ 7(C). 28 U.S.C. § 1961(a) provides that “[i]nterest shall be

allowed on any money judgment in a civil case recovered in a district court,” to be “calculated

from the date of the entry of the judgment, at a rate equal to the weekly average 1-year constant

maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

for the calendar week preceding . . . the date of the judgment.” (footnote omitted). Such

“[i]nterest shall be computed daily to the date of payment . . . and shall be compounded

annually.” Id. § 1961(b). This federal statute applies to post-judgment interest even in diversity

cases such as this action. See Travelers Ins. Co. v. Transp. Ins. Co., 846 F.2d 1048, 1053 (7th

Cir. 1988) (“While state law applies to an award of prejudgment interest in diversity suits,

federal law governs the award of post-judgment interest in cases such as this one.”). As Plaintiff

has been granted money damages, see supra II(b)(i), the Court will award Plaintiff post-

judgment interest accruing at the statutory rate prescribed by 28 U.S.C. § 1961.




guarantees and contracts at issue “d[id] not include an express provision setting a specific rate of interest”). Because
the contract at issue here contains a provision explicitly providing for interest at a specified rate, and Illinois allows
parties to contract for a specified rate of interest, the Court does not find that there is a lower rate prescribed by
Illinois law that should apply instead. Thus, the Court will use the annualized interest rate of ten percent for the
prejudgment interest calculation.

                                                            8
                        4:20-cv-04023-SLD-JEH # 10            Page 9 of 15




       iv.     Lost Profits

       Plaintiff requests damages for lost profits in the amount of $71,999.00. Mot. Default J.

¶ 7(D). The Rodriguez affidavit clarifies that this amount is for the four-and-a-half months

between April 15, 2019, when Aperion ceased using Plaintiff to provide goods and services, and

August 31, 2019, the date on which Plaintiff alleges the final term of the PSA ended. Rodriguez

Aff. ¶ 22. Attached to the affidavit is a calculation of the amount of lost profits. See Lost Profits

Summ. Using Q1 2019, Rodriguez Aff. Ex. D, ECF No. 9-5.

       The PSA provides that it would renew automatically for successive one-year terms unless

it was terminated by providing the other party with written notice of non-renewal at least thirty

days prior to the expiration of the current term. PSA §§ 2, 7(A). Plaintiff alleges that the most

recent renewal of the PSA occurred on August 31, 2018, providing for a term through August 31,

2019. Compl. ¶ 14. Plaintiff received verbal notice on March 26, 2019 that Defendant would be

transferring operations of the Facility to Aperion, effective April 1, 2019, and that effective April

15, 2019, Aperion would cease to utilize Plaintiff as the provider of goods and services to the

Facility. Defendant did not properly terminate the PSA when it transferred operations; thus, the

PSA remained in effect through August 31, 2019. The Lost Profits Summary uses data from the

first quarter of 2019—in which Plaintiff was providing goods and services to Defendant—to

estimate how much Plaintiff lost per month between April 15, 2019 and August 31, 2019,

multiplied by 4.5 months to reach a final estimate of lost profits of $71,999. Lost Profits Summ.

Using Q1 2019.

       “Lost profits, by their very nature, will always be uncertain to some extent and incapable

of calculation with mathematical precision.” Belleville Toyota, Inc. v. Toyota Motor Sales,

U.S.A., Inc., 770 N.E.2d 177, 199 (Ill. 2002). Damages for lost profits “will be allowed only if:



                                                  9
                       4:20-cv-04023-SLD-JEH # 10             Page 10 of 15




their loss is proved with a reasonable degree of certainty; the court is satisfied that the wrongful

act of the defendant caused the loss of profits; and the profits were reasonably within the

contemplation of the defaulting party at the time the contract was entered into.” Milex Prods.,

Inc. v. Alra Lab’ys, Inc., 603 N.E.2d 1226, 1235 (Ill. App. Ct. 1992). For profits that were lost

when a contract was breached, “those profits are considered one of the elements of the contract

and are presumed to have been within the contemplation of the defaulting party at the time he

entered into the contract.” Id. As the Court has determined that Defendant is liable for

breaching the PSA, see supra II(a), and that 4.5 months’ worth of potential profits were therefore

lost due to Defendant’s actions, Plaintiff will be granted lost profit damages if the amount can be

“proved with a reasonable degree of certainty,” Milex Prods., 603 N.E.2d at 1235.

        Generally, under Illinois law, “an established business is able to satisfy its evidentiary

burden by providing data about its past profits.” Smart Mktg. Grp. Inc. v. Publ’ns Int’l Ltd., 624

F.3d 824, 829 (7th Cir. 2010); see also Tri-G, Inc. v. Burke, Bosselman & Weaver, 856 N.E.2d

389, 407 (Ill. 2006) (“A plaintiff may satisfy the requirement of proving with a reasonable basis

or with reasonable certainty damages for claimed lost profits through evidence of past profits in

an established business.”). Plaintiff is an established business; it received orders from Defendant

for pharmacy-related goods and services between September 1, 2014 and April 15, 2019. Thus,

it is able to provide data as to the volume of orders received from Defendant in past months to

serve as an estimate of profits lost in the 4.5 months after Aperion ceased using Plaintiff as

exclusive provider. And it is exactly this type of data that Plaintiff uses to estimate the profits

lost during those months. This suffices as a calculation of lost profits damages under Illinois

law. The Court therefore finds that Plaintiff has adequately supported its request for $71,999 in

lost profits.



                                                  10
                       4:20-cv-04023-SLD-JEH # 10            Page 11 of 15




       v.      Attorney’s Fees and Court Costs

       Finally, Plaintiff requests $10,398.50 in attorney’s fees and $509.99 in court costs. Mot.

Default J. ¶ 7(E), (F). In support of these amounts, Plaintiff provides an affidavit from its

counsel of record Jennifer Metzger Stinnett of Fultz Maddox Dickens PLC (“FMD”), Stinnett

Aff., Mot. Default J. Ex. 1, ECF No. 8-1, along with a summary of the hours expended on the

matter by her, another attorney at FMD, William H. Mazur, and a paralegal, Amy L. Hoagland,

FMD Att’y Summ. Report, Stinnett Aff. Ex. A, ECF No. 8-2; a time report describing in detail

the tasks performed by Stinnett, Mazur, and Hoagland, FMD Time Report, Stinnett Aff. Ex. B,

ECF No. 8-3; and a list of the costs incurred by the firm, FMD Cost Report, Stinnett Aff. Ex. C,

ECF No. 8-4, and an affidavit from Plaintiff’s local counsel Robert J. Noe of Bozeman,

Neighbour, Patton & Noe, LLP (“BNPN”), Noe Aff., Mot. Default J. Ex. 2, ECF No. 8-5, along

with a time report detailing the tasks performed by Noe and the costs his firm incurred, BNPN

Statement, Noe Aff. Ex. A, ECF No. 8-6.

       In Illinois, a successful litigant may recover attorney’s fees from the opposing party if a

statute or contractual provision so provides. Cf. Fednav Int’l Ltd, v. Cont’l Ins. Co., 624 F.3d

834, 839 (7th Cir. 2010) (“Illinois generally recognizes the American Rule that, absent a statute

or contractual provision, a successful litigant must bear the burden of his or her own attorney’s

fees.” (quotation marks omitted)). But while “Illinois law governs whether a court should award

attorneys’ fees pursuant to an indemnity provision in a contract, the method of determining

attorneys’ fees is a procedural issue governed by federal law in a diversity suit.” Cap. One Auto

Fin., Inc. v. Orland Motors, Inc., No. 09-cv-4731, 2012 WL 3777025, at *4 (N.D. Ill. Aug. 27,

2012) (citing Taco Bell Corp. v. Cont’l Cas. Co., 388 F.3d 1069, 1076 (7th Cir. 2004)). Here,

the PSA establishes that “[i]f either party brings a lawsuit to enforce any of the terms or



                                                 11
                       4:20-cv-04023-SLD-JEH # 10             Page 12 of 15




conditions of this [PSA], the prevailing party in the lawsuit is entitled to recover costs and

reasonable attorneys’ fees,” PSA § 18(I), clearly providing for the recovery of such fees. The

Court will look to federal law to evaluate whether Plaintiff’s requested attorney’s fees are

reasonable.

       In a contractual fee-shifting case, “the nature and scope of a court’s determination as to

whether attorneys’ fees are reasonable is more limited” than in a statutory fee-shifting case.

Orland Motors, 2012 WL 3777025, at *4. The Seventh Circuit has held that, while indemnity

agreements have “an implied limit to reasonable fees, . . . reasonableness must be assessed using

the market’s mechanisms.” Medcom Holding Co. v. Baxter Travenol Lab’ys, Inc., 200 F.3d 518,

520, 521 (7th Cir. 1999) (indicating that reasonable fees are “fees that commercial parties would

have incurred and paid knowing that they had to cover the outlay themselves” (quotation marks

omitted)); see also Balcor Real Est. Holdings, Inc. v. Walentas-Phoenix Corp., 73 F.3d 150, 153

(7th Cir. 1996) (“Courts award fees at the market rate, and the best evidence of the market value

of legal services is what people pay for it.”). Under this standard, a court should not conduct “a

detailed, hour-by-hour review after the fashion of a fee-shifting statute” but should “undertake[]

an overview of [the prevailing party’s] aggregate costs to ensure that they were reasonable in

relation to the stakes of the case and [the losing party’s] litigation strategy.” Medcom, 200 F.3d

at 521; see, e.g., Orland Motors, 2012 WL 3777025, at *5 (finding that the request for attorney’s

fees was reasonable where the attorney attested that his hourly rate was at or below the

prevailing rate for a lawyer with comparable experience, where the amount of time the attorney

spent on the matter “d[id] not strike the [c]ourt as an effort by [the attorney] to run up costs,” and

where the amount requested “represent[ed] approximately 1.6% of the total amount of

compensatory damages previously awarded”).



                                                 12
                       4:20-cv-04023-SLD-JEH # 10              Page 13 of 15




       In this case, Stinnett, a partner at FMD, reported an hourly rate of $330; Mazur, an

associate, had an hourly billing rate of $285; and Hoagland, a paralegal, billed at an hourly rate

of $145. Stinnett Aff. ¶¶ 11, 13, 14. Stinnett attests that “[a]ll of the hourly rates for these

attorneys and paralegal are the firm’s customary hourly rates for commercial litigation cases

such as this one,” id. ¶ 15, that “FMD regularly receives payment from its clients, including

[Plaintiff], at such rates,” id., and that “[b]ased on [her] knowledge of the hourly rates of

commercial litigation attorneys in Louisville, Kentucky, FMD’s hourly rates are within the range

of what is commonly charged,” id. ¶ 16. Noe, a partner at BNPN, billed at an hourly rate of

$275, which, he confirms, “is the firm’s customary hourly rate[] for commercial litigation cases

such as this one” and is a rate at which the firm “regularly receives payment from its clients.”

Noe Aff. ¶¶ 11–12. And “[b]ased on [his] knowledge of the hourly rates of commercial

litigation attorneys in Moline[,] Illinois, BNPN’s hourly rates are within the range of what is

commonly charged.” Id. ¶ 13.

       That FMD and BNPN customarily bill these hourly rates for commercial litigation

matters is evidence that the rates are reasonable; even more persuasive is that Plaintiff itself has

regularly paid FMD the rates it requests here. See Balcor, 73 F.3d at 153 (“[T]he best guarantee

of reasonableness is willingness to pay.”). Furthermore, these numbers are consistent with

market rates in the Central District of Illinois. See Jackson v. City of Peoria, No. 17-1129, 2019

WL 5103806, at *7–8 (C.D. Ill. Oct. 11, 2019) (finding a rate of $425 per hour for an attorney

with over twenty years’ experience consistent with the market in the Central District of Illinois);

Abellan v. HRDS Le Roy IL, LLC, No. 16-1037, 2018 WL 6247260, at *10 (C.D. Ill. Nov. 29,

2018) (determining that a request for attorney’s fees was reasonable where “[the p]laintiff’s




                                                  13
                           4:20-cv-04023-SLD-JEH # 10                    Page 14 of 15




attorneys and paralegals have mostly billed at rates between $150 and $400 per hour”). The

hourly rates charged by Plaintiff’s counsel are reasonable.

         Without conducting a “detailed, hour-by-hour review,” Medcom, 200 F.3d at 521, the

Court also finds that the number of hours expended by Plaintiff’s counsel on this matter is

reasonable. Stinnett recorded 6.20 hours of work on this case, FMD Att’y Summ. Report, Mazur

17.60, id., Hoagland 6.70, id., and Noe 8.60, BNPN Statement 3, 5, totaling 39.10 hours. The

Court does not find that this number is unreasonable or that it is indicative of an attempt to run

up costs, see Orland Motors, 2012 WL 3777025, at *5. And the total amount requested in

attorney’s fees—$10,398.50—is less than five percent of the damages and prejudgment interest

Plaintiff requests in this action. The Court finds that the attorney’s fees requested by Plaintiff are

reasonable and thus awards it $10,398.50 in attorney’s fees. Finally, because the PSA allows the

prevailing party to recover costs, see PSA § 18(I), and because the request for costs is adequately

supported, see FMD Cost Report; BNPN Statement 5, the Court also awards Plaintiff the

$509.99 it spent in costs on this case.5

                                                 CONCLUSION

         Accordingly, Plaintiff’s Motion for Default Judgment, ECF No. 8, is GRANTED.

Defendant is liable as a matter of law as to all the causes of action alleged in the complaint, and

Plaintiff is awarded $122,631.46 in damages for unpaid invoices, $27,385.94 in prejudgment

interest, post-judgment interest accruing at the statutory rate prescribed by 28 U.S.C. § 1961,

$71,999 in damages for lost profits, $10,398.50 in attorney’s fees, and $509.99 in costs. The

Clerk is directed to enter judgment and close the case.


5
 As a final note, the Court recognizes that the relief it awards Plaintiff does “not differ in kind from . . . what is
demanded in the [complaint].” See Fed. R. Civ. P. 54(c); see also Compl. 8 (requesting an award of compensatory
damages; an award of lost profits; Plaintiff’s costs, fees, and disbursements, including reasonable attorney’s fees;
and prejudgment and post-judgment interest).

                                                          14
              4:20-cv-04023-SLD-JEH # 10        Page 15 of 15




Entered this 19th day of March, 2021.


                                                    s/ Sara Darrow
                                                   SARA DARROW
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                        15
